Case 7:19-cr-00522 Document 267-1 Filed on 06/21/21 in TXSD Page 1 of 2




             Exhibit 1
 Case 7:19-cr-00522 Document 267-1 Filed on 06/21/21 in TXSD Page 2 of 2



From:             Carios Garcia
To:               "Leo. Leo J. fUSATXSV: email@theQarciafirTn.com
Cc:               Imeida
Subject:          CUELLAR
 Date:            Monday, February 9, 2015 2:00:43 PM


James,


I spoke to my client. We are in for "show and tell" for this week if your agents
can swing it. We have either Thursday or Friday available. Let me know what
times you have at your disposal and where the meeting will be.

Thanks,

Carlos

CARLOS A. GARCIA
THE LAW OFFICE OF CARLOS A. GARCIA
1305 E. Griffin Pkwy.
Mission, Texas 78572
p. 956.584.1448
f. 956.584.7402
www.thegarciafirm.com

NOTICE OF CONFIDENTIAL INFORMATION


This message contains confidential information and is intended only for the individual named. If you
are not the named addressee you should not disseminate, distribute or copy this e-mail. Please notily
the sender immediately by e-mail if you have received this e-mail by mistake and delete this e-mail
from your system. E-mail transmission cannot be guaranteed to be secure or error-free as
information could be intercepted, corrupted, lost, destroyed, arrive late or incomplete, or contain
viruses. The sender therefore does not accept liability for any errors or omissions in the contents of
this message, which arise as a result of e-mail transmission.
